                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    THIRD WAVE FARMS, LLC,                        )
                                                  )
          Plaintiff,                              )           No. 6:20-CV-69-REW-HAI
                                                  )
    v.                                            )
                                                  )              OPINION & ORDER
    PURE VALLEY SOLUTIONS, LLC,                   )
                                                  )
          Defendant.                              )

                                       *** *** *** ***

         Plaintiff Third Wave Farms, LLC (“Third Wave”) seeks a declaratory judgment regarding

rights and duties under a CBD-oil supply contract between it and Defendant Pure Valley Solutions,

LLC (“Pure Valley”). DE 1. Pure Valley moves to dismiss this matter, or alternatively for transfer

to the United States District Court for the District of Oregon, Portland Division. DE 11.1 Third

Wave responded, objecting to the motion. DE 22. Pure Valley replied. DE 26. Prior to a ruling,

however, Third Wave filed Chapter 7 bankruptcy in this District (DE 27), and the Court stayed the

case, pursuant to 11 U.S.C. § 362. DE 28. Third Wave’s bankruptcy proceedings concluded on

March 12, 2021 (DE 30-1 at 5), and Pure Valley moved the Court to lift the stay and re-docket its

motion to dismiss (DE 30). The Court has done so. DE 33; DE 34. Pure Valley’s motion to dismiss

now stands fully briefed and ready for decision. Third Wave has tried to invoke but failed to prove

a basis for the Court’s subject matter jurisdiction; the Court thus dismisses the case.

         The case centers on a contract fight between Third Wave and CBD-oil producer Pure

Valley. In its Complaint, Third Wave asserts subject matter jurisdiction on the basis of diversity




1
    This motion has been re-docketed as DE 34.
                                                  1
of citizenship under 28 U.S.C. § 1332(a). DE 1 at 1–2. Diversity jurisdiction exists where there is

complete diversity among the parties and the amount in controversy exceeds $75,000.2 28 U.S.C.

§ 1332(a); Caterpillar Inc. v. Lewis, 117 S. Ct. 467, 472 (1996). Pure Valley challenges both the

sufficiency of the Complaint and the facts underlying Third Wave’s claim that diversity

jurisdiction exists. The rubrics are clear:

         A Rule 12(b)(1) motion for lack of subject matter jurisdiction can challenge the sufficiency
         of the pleading itself (facial attack) or the factual existence of subject matter jurisdiction
         (factual attack). United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.1994). A facial attack
         goes to the question of whether the plaintiff has alleged a basis for subject matter
         jurisdiction, and the court takes the allegations of the complaint as true for purposes of Rule
         12(b)(1) analysis. Id.
         A factual attack challenges the factual existence of subject matter jurisdiction. In the case
         of a factual attack, a court has broad discretion with respect to what evidence to consider
         in deciding whether subject matter jurisdiction exists, including evidence outside of the
         pleadings, and has the power to weigh the evidence and determine the effect of
         that evidence on the court's authority to hear the case. Id. Plaintiff bears the burden of
         establishing that subject matter jurisdiction exists.
Cartwright v. Garner, 751 F.3d 752, 759–60 (6th Cir. 2014).
         The Court first addresses the facial challenge. “In reviewing such a facial attack, a trial

court takes the allegations in the complaint as true[.]” Ohio Nat. Life Ins. Co. v. United States, 922

F.2d 320, 325 (6th Cir. 1990). In the Complaint’s “Jurisdiction” section, Third Wave states, in a

conclusory manner, that the parties are citizens of different states, without any substantiating

factual assertions. DE 1 at 1–2 (Complaint ¶ 2). In the “Facts Common to All Claims” section,

Third Wave states that it is a Kentucky LLC and that Pure Valley is an Oregon LLC (and thus, that

the two are diverse). Id. at 2 (Complaint ¶¶ 4–5). Nowhere in the Complaint does Third Wave

address the membership of the LLCs, which is the citizenship metric for purposes of diversity

jurisdiction. See Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009)



2
    The dispute, per the contract terms, easily meets the amount-in-controversy mark.
                                                   2
(“When diversity jurisdiction is invoked in a case in which a limited liability company is a party,

the court needs to know the citizenship of each member of the company.”). The Complaint does

not adequately allege a basis for the Court’s jurisdiction.

       That said, Pure Valley joined the issue by the filing of DE 11. Third Wave responded in an

effort to clarify the jurisdictional basis. To avoid an unduly technical approach, given the values

behind § 1653, the Court will assess whether the record as a whole establishes jurisdiction, a topic

Third Wave faces the burden on by a preponderance of the evidence. Essentially, Third Wave

contends that its sole member is Third Wave Farms, Inc., a “Maine registered corporation[,]”

diverse from Pure Valley, and that subject matter jurisdiction exists.3 DE 22, at 1.

       Third Wave must adduce competent proof of the necessary jurisdictional facts. It

adequately establishes Maine organization, but this is half of the equation. A corporation is a

citizen where “incorporated” and “where it has its principal place of business.” 28 U.S.C. §

1332(c)(1). “[A] principal place of business is best read as referring to the place where a

corporation's officers direct, control, and coordinate the corporation's activities. . . And in practice

it should normally be the place where the corporation maintains its headquarters—provided that

the headquarters is the actual center of direction, control, and coordination, i.e., the nerve center,




3
  The Court has taken a close look at the LLC membership issue. Third Wave provides an affidavit
from its Maine lawyer substantiating that the corporation became the sole member in early 2019.
DE 22-2 (Krakowka Aff. ¶¶ 8–9). This assertion conflicts with a Kentucky filing by Third Wave
in late 2019, which the lawyer tries to explain away by saying that “Plaintiff intended to amend
the record of ownership to TWF, Inc but has not yet done so”. Id. ¶ 13. The lawyer’s statement
was prepared in May 2020. The records of the bankruptcy court in this District indicate that Third
Wave has continued, through at least December 2020, to describe its membership as made up of
the same individual members. See, e.g., In re Third Wave Farms, LLC, No. 20-bk-61239-grs,
E.C.F. No. 14 (Bankr. E.D. Ky. Dec. 18, 2020) (listing Trent Paasch, Michael Lewis, and David
Eben as Members of Third Wave Farms, LLC). The disconnect is troubling, but the Court will
analyze the matter under the theory Third Wave here verifies and treat Third Wave Farms, Inc. as
the sole member at the time of filing in this case.
                                                   3
and not simply an office where the corporation holds its board meetings (for example, attended by

directors and officers who have traveled there for the occasion).” Hertz Corp. v. Friend, 130 S. Ct.

1181, 1192–93 (2010) (internal quotation marks omitted). Third Wave’s showing is entirely within

¶ 20 of DE 22:

       Plaintiff is a limited liability company whose sole member is TWF, Inc. As established
       above, TWF, Inc. is a Maine company that was incorporated in Maine, with its principal
       place of business in Maine, and its registered agent in Maine. . . . Just as Defendant argues
       that due to the sole member of Defendant being Bill L. Rose, L.L.C. that Defendant is an
       Oregon company, so too does it follow that Plaintiff is a Maine corporation.

DE 22 ¶ 20. The paragraph is a study in non sequiturs. First, Plaintiff did not in any way “establish”

that Maine is or was the principal place of business for TWF. The prior discussion dealt only with

corporate formation. TWF has a lawyer who formed the company under Maine’s laws. The record

does not support a finding that any other corporate activity occurred or occurs in Maine. As stated

above, a corporation’s principal place of business is its “nerve center” the “place where a

corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz Corp., 130

S. Ct. at 1192–93. This is a true, operational HQ, not simply an office for occasional Board

meetings. See id.

       Further, the reference to the structure of Pure Valley offers no help. Third Wave defaulted

in the duty, but Pure Valley traced its member-citizenship through a holding LLC all the way to

the domiciles of its individual sub-members. Such tracing is exactly what the law requires. See

Delay, 585 F.3d at 1005 (“And because a member of a limited liability company may itself have

multiple members—and thus may itself have multiple citizenships—the federal court needs to

know the citizenship of each ‘sub-member’ as well.”). Pure Valley does not have a corporation in

the mix, so Third Wave’s effort to twin the defense construction is of no avail.




                                                  4
       Thus, Third Wave offers no proof that Maine is (or relevantly, was) the member

corporation’s principal place of business. This is a burden dereliction. The effect? The Court

cannot and will not simply presume which of the other places of Third Wave activity would

qualify. The quite concrete problem is that Oregon itself is a strong candidate for the title. The

record convincingly suggests that Third Wave Farms, Inc. President/CEO and Secretary Trent

Paasch lived in Oregon at all times relevant to company formation and since. Although his precise

current status is not evident, corporate filings through most of late 2019 (in states including

California, Indiana, Colorado, and Maine) indicated that Paasch was CEO/President and Secretary

of TWF, Inc. with an Oregon residential address. See DE 26-1 (filings from each state). The

materials in the record depict Paasch as fully in charge. Given that the California presence of TWF

may be but a generic office, the plain inference is that Paasch is running things from his likely

state of residence, Oregon. Not to oversimplify, but if TWF, Inc. primarily operates as an entity of

people or on paper, the nerve center likely hews to the situs of the decisionmakers. Paasch is a

director, holds at least two primary corporate officer positions, and is one of two main

shareholders. Oregon as the principal place of business is a conclusion no less likely than any of

the other locational contenders. See Hertz Corp., 130 S. Ct. at 1194 (providing that, where “the

bulk of a company’s business activities visible to the public take place in” another state, the

principal place of business is where “its top officers direct those activities”); Pegasus Indus., Inc.

v. Martinrea Heavy Stampings, Inc., No. 3:16-CV-00024-GFVT, 2016 WL 3043143, at *3 (E.D.

Ky. May 27, 2016) (“While the Defendant maintains employees and conducts a metal

manufacturing business in Shelbyville just as the Plaintiff contends[], significant corporate policy

and oversight decisions are made from Vaughan, Ontario. Vaughan, therefore, is the nerve center

pursuant to the Hertz test.”) (internal citation omitted); See Certex USA, Inc. v. Vidal, No. 09-



                                                  5
61818-CIV, 2010 WL 2942441, at *4 (S.D. Fla. Feb. 8, 2010) (“The nerve center test points to a

principal place of business in either Arizona or Texas because, according to Certex's website, those

states are where its headquarters are located, and where its president, CEO, CFO, and controller

are located”); cf. Maggio-Onorato & Assocs., Inc. v. AEGON N.V., 104 F. Supp. 2d 518, 521 (D.

Md. 2000) (CEO and President describing corporate HQ as “where I happen to be”).

       It is Third Wave that must show diversity of citizenship. Plaintiff has failed in the endeavor.

The Court is “free to weigh the evidence and satisfy itself as to the existence of its power to hear

the case.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). By ignoring the principal

place of business rubric, and by offering no proof of Maine as the member corporation’s nerve

center, the Court finds the jurisdictional showing factually insufficient.

        Accordingly, the Court GRANTS DE 34. The Complaint is dismissed without prejudice

for lack of subject matter jurisdiction.4 The Court will issue a separate Judgment.

       This the 23rd day of June, 2021.




4
  Given the threshold jurisdictional ruling, the Court will not limn or resolve the significant
personal jurisdiction questions Pure Valley raises.
                                                  6
